MEMORANDUM**
Immigration attorney Walter Burner appeals the district court’s order dismissing his action seeking to enjoin a state court action brought against him by Jose Raul Blanco and Refugio Del Carmen Garcia Hernandez. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a district court’s dismissal for lack of *238subject matter jurisdiction, see Brady v. United States, 211 F.3d 499, 502 (9th Cir. 2000), and may affirm on any ground supported by the record, see City of Saint Paul, Alaska v. Evans, 344 F.3d 1029, 1033 (9th Cir.2003).
Burner sought a temporary restraining order and preliminary and permanent injunction against defendants’ state law action alleging that Burner failed to warn them of the consequences of filing a frivolous asylum claim. The district court properly dismissed Burrier’s action because Burner improperly sought to enjoin defendants’ pending state court litigation. See 28 U.S.C. § 2283.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.